DETAILED ACTION

This action is in response to Applicant’s amendment received on October 8, 2020.
Claims 1-20 are pending in the application. Claims 14-20 were withdrawn from consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 8, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “coolant fluid flow sensor” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the The limitation “coolant fluid flow sensor” which is required by claim 3, is not present nor described in the written description.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stegmaier et al. (US PG Pub No. 2012/0198840), hereinafter “Stegmaier”.
Regarding claim 1, Stegmaier discloses a waste heat recovery system (Abstract) in thermal communication with an exhaust conduit of an internal combustion engine (Fig. 1 (10)) of a vehicle, the waste heat recovery system comprising: a condenser (Fig. 1 (40)) including: a working fluid conduit configured to connect to a working fluid loop (Fig. 1 (24)) of the waste heat recovery system; and a coolant fluid conduit configured to connect to a coolant fluid loop (Fig. 1 (66, 70)) used to cool the internal combustion engine of the vehicle, the coolant fluid conduit including a coolant fluid inlet (Fig. 1 (at the vicinity of element 42)) and a coolant fluid outlet (Fig. 1 (at the vicinity of element 44)) wherein a volume of coolant fluid flows from the coolant fluid inlet (Fig. 1 (at the vicinity of element 42)) to the coolant fluid outlet (Fig. 1 (at the vicinity of element 44)) when the coolant fluid conduit is connected to the coolant fluid loop (66, 70); and a coolant fluid bypass (Fig. 1 (at the vicinity of element 80)) fluidly connected between the coolant fluid inlet (Fig. 1 (at 
Regarding claim 2, Stegmaier discloses the waste heat recovery system of claim 1, further comprising a coolant fluid pump (Fig. 1 (64)) fluidly connected to the coolant fluid conduit upstream of the condenser (40), the coolant fluid pump (64) configured to maintain a constant flow rate of the coolant fluid through the condenser (40).
Regarding claim 3, Stegmaier discloses the waste heat recovery system of claim 2, further comprising: a coolant fluid outlet temperature sensor operable to send a signal indicative of a temperature of the coolant fluid in the coolant fluid outlet (paragraph 22); and a coolant fluid flow sensor operable to send a signal indicative of a flow rate of the coolant fluid in the coolant fluid outlet (paragraphs 11 & 12).
Regarding claim 4, Stegmaier discloses the waste heat recovery system of claim 1, wherein the temperature of the working fluid in the working fluid loop is a temperature of the working fluid at an outlet of the working fluid conduit from the condenser (paragraph 18).
Regarding claim 5, Stegmaier discloses the waste heat recovery system of claim 1, wherein the temperature of the working fluid in the working fluid loop (Fig. 1 (24)) is a temperature of the working fluid at an inlet of a working fluid pump (Fig. 1 (30)) fluidly connected in the working fluid loop downstream of the condenser (40).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stegmaier, in view of Kanou et al. (US PG Pub No. 2013/0199178), hereinafter “Kanou”.

Stegmaier fails to disclose a power pack control unit electrically coupled to the coolant fluid control valve and to a condenser working fluid outlet temperature sensor, the condenser working fluid outlet temperature sensor operable to send a signal to the power pack control unit indicative of the temperature of the working fluid at an outlet of the working fluid conduit from the condenser, wherein the power pack control unit is operable to send a control signal to the coolant fluid control valve to vary the portion of the volume of coolant fluid that flows through the coolant fluid bypass.
However, Kanou does disclose a power pack control unit (Kanou (Fig. 1 (60))) electrically coupled to the coolant fluid control valve (Kanou (Fig. 1 (it is shown that the ECU (60) is coupled to several valves))) and to a condenser working fluid outlet temperature sensor (Kanou (paragraph 49)), the condenser working fluid outlet temperature sensor operable to send a signal to the power pack control unit indicative of the temperature of the working fluid at an outlet of the working fluid conduit from the condenser (Kanou (paragraphs 14 & 49)), wherein the power pack control unit is operable to send a control signal to the coolant fluid control valve to vary the portion of the volume of coolant fluid that flows through the coolant fluid bypass.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Stegmaier by incorporating the teachings of Kanou in order to more efficiently control the valves based on the collected information.
Regarding claim 7, the modified invention of Stegmaier discloses the waste heat recovery system of claim 1, wherein the coolant fluid control valve (80) is operable to 
Regarding claim 8, the modified invention of Stegmaier discloses the waste heat recovery system of claim 1, wherein the coolant fluid control valve (80) is operable to increase the portion of the volume of coolant fluid flowing through the coolant fluid bypass (Fig. 1 (at the vicinity of element 80)) when the temperature of the working fluid at an outlet of the working fluid conduit is less than a predetermined threshold (Kanou (paragraphs 14, 49)).
Regarding claim 10, the modified invention of Stegmaier discloses a waste heat recovery system (Abstract) in thermal communication with an exhaust conduit of an internal combustion engine of a vehicle (Fig. 1 (10)), the waste heat recovery system comprising: a working fluid loop (Fig. 1 (24)) fluidly connecting a working fluid pump (Fig. 1 (30)), an evaporator (Fig. 1 (26)) and an expander (Fig. 1 (28)) and allowing a volume of working fluid to flow therethrough; a condenser (Fig. 1 (40)) assembly fluidly connected to the working fluid loop (24) between the expander (28) and the working fluid pump (30), the condenser assembly including: a coolant fluid conduit configured to connect to a coolant fluid loop (Fig. 1 (66, 70)) of a coolant system of the vehicle, the coolant fluid conduit including a coolant fluid inlet (Fig. 1 (at the vicinity of element 42)) and a coolant fluid outlet (Fig. 1 (at the vicinity of element 44)) wherein a volume of coolant fluid of the coolant system flows from the coolant fluid inlet (Fig. 1 (at the vicinity of element 42)) to the coolant fluid outlet (Fig. 1 (at the vicinity of element 44)) when the coolant fluid conduit 
Regarding claim 11, the modified invention of Stegmaier discloses the waste heat recovery system of claim 10, further comprising a coolant fluid pump (Fig. 1 (64)) fluidly connected between the coolant fluid bypass (Fig. 1 (at the vicinity of element 80)) and the coolant fluid inlet (Fig. 1 (at the vicinity of element 42)) upstream of the condenser (40), the coolant fluid pump (64) configured to maintain a constant mass flow rate of the coolant fluid in the coolant fluid conduit.

Regarding claim 13, the modified invention of Stegmaier discloses the waste heat recovery system of claim 10, further comprising a working fluid tank fluidly connected to the working fluid loop (Fig. 1 (24)) between the working fluid pump (30) and the condenser (40) assembly, wherein the temperature sensor is positioned between the working fluid tank and the condenser assembly (Kanou (paragraphs (14, 49)).

Response to Arguments
Applicant’s remarks filed on October 8, 2020 have been fully considered but they are not deemed persuasive.
With regard to the 35 USC § 112(a) Rejection, the working fluid tank is described in the written description of the current application. Therefore, the 35 USC § 112(a) Rejection is withdrawn.
With regard to the 35 USC § 112(b) Rejection, Applicant amended Claim 11 in order to overcome the rejection. Therefore, the 35 USC § 112(b) Rejection is withdrawn.

Applicant contends that the reference of Stegmaier et al. (US PG Pub No. 2012/0198840), hereinafter “Stegmaier” does not disclose varying the volume of coolant fluid through the coolant bypass based on a temperature of the working fluid. Examiner submits that in paragraph 22 of Stegmaier it can be seen that the steam circuit 24 (working fluid loop) is connected to the cooling medium. Therefore, the system of Stegmaier 
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747